DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 05/2021. Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is neither tied to a machine or apparatus, nor does it perform a transformation. As currently presented, the method steps in claims 1-7 need not be performed by a specific machine.
	Based on recent Court decisions, it has been held that a § 101 process must (1) be tied to another statutory class (a particular machine or apparatus) or (2) transform underlying subject matter (such as an article or materials) to a different state or thing. Thus, to qualify as a § 101 statutory process, the claim should positively recite the other statutory class (the thing or product) to which it is tied, for example, by identifying the apparatus that accomplishes the method steps, or positively recite the subject matter that is being transformed, for example, by identifying the material that is being changed to a different state.
As such, claim 1 only recites a method that includes steps that could be purely mental and the claim does not in any way tie the process to another statutory class nor does the claim transform an article to a different state or thing. Further, the claims are not directed to an application of a law of nature.  The claims are mere statement of a general concept.
Such claims are therefore non-statutory under 35 U.S.C. 101.
Claims 2-7 do not remedy the deficiencies of the claims from which they depend, with respect to 35 USC 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by JIANG X, CN 107894618 A (hereinafter Jiang(see machine translation).
Regarding claims 1, Jiang teaches a full-waveform inversion, FWI, method for exploring an underground formation (see abstract, first paragraph of page 2 of translation), the FWI method comprising: 
obtaining seismic data acquired over a subsurface formation and a structural model of the subsurface formation (see page 2 of the translation, where measured seismic record is disclosed); 
generating simulated data that emulates the seismic data, using the structural model (see page 2 of the translation, wherein simulation method and a model smoothing algorithm is disclosed); 
determining a permutation that optimizes correspondence between the seismic data and the simulated data using a graph space optimal transport-based misfit (see page 3 of the translation wherein OverThrust model using a full permutation of the observation mode is disclosed, see page 4 of the translation process steps 1-7, wherein a smoothing is performed); 
calculating auxiliary data by applying a portion of time shifts corresponding to the permutation, to the simulated data or to the seismic data (see page 4 on the translation wherein based on the smoothed velocity model an anticlockwise Pobs(Xr, Xs) is observed and inverse time delay to obtain inverse wavefield U(x, t, xs) is disclosed); and updating the structural model by seeking to minimize a difference between the auxiliary data and the seismic data or the simulated data, to which the portion of time shifts has not been applied (see abstract, pages 4-7 of the translation, wherein effective reduction of wavefield energy calculation and influence of reflected wave and precision improvement so as to obviously improve the whole waveform inversion is disclosed), wherein the structural model is used to exploit subterranean natural resources within the subsurface formation (see page 2 of the translation, wherein the method is capable of improving oil and gas exploration ability of seismic exploration, therefore it is implied that the model is used to exploit subterranean natural resources within the subsurface formation).
Regarding claim 6, Jiang further teaches wherein the generating of the simulated data, the determining of the permutation, the calculating of the auxiliary data and the updating of the structural model are repeated (see page 3 and 4 of the translation, wherein the full waveform inversion process in each iteration are required to repeat the steps).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 13, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JIANG X, CN 107894618 A (hereinafter Jiang(see machine translation).
Regarding claim 8, Jiang teaches an interface (see abstract, first paragraph of page 2 of translation), configured to: 
obtain seismic data acquired over a subsurface formation and a structural model of the subsurface formation (see page 2 of the translation, where measured seismic record is disclosed); 
generate simulated data that emulates the seismic data, using the structural model (see page 2 of the translation, wherein simulation method and a model smoothing algorithm is disclosed); 
determine a permutation that optimizes correspondence between the seismic data and the simulated data using a graph space optimal transport-based misfit (see page 3 of the translation wherein OverThrust model using a full permutation of the observation mode is disclosed, see page 4 of the translation process steps 1-7, wherein a smoothing is performed); 
calculate auxiliary data by applying a portion of time shifts corresponding to the permutation, to the simulated data or to the seismic data (see page 4 on the translation wherein based on the smoothed velocity model an anticlockwise Pobs(Xr, Xs) is observed and inverse time delay to obtain inverse wavefield U(x, t, xs) is disclosed); and updating the structural model by seeking to minimize a difference between the auxiliary data and the seismic data or the simulated data, to which the portion of time shifts has not been applied (see abstract, pages 4-7 of the translation, wherein effective reduction of wavefield energy calculation and influence of reflected wave and precision improvement so as to obviously improve the whole waveform inversion is disclosed), wherein the structural model is used to exploit subterranean natural resources within the subsurface formation (see page 2 of the translation, wherein the method is capable of improving oil and gas exploration ability of seismic exploration, therefore it is implied that the model is used to exploit subterranean natural resources within the subsurface formation).
However, Jiang do not expressly or explicitly teach a seismic data processing apparatus, comprising a processor configured to execute the interface.
Examiner contends that it is well understood routine and conventional to have a processing apparatus comprising a processor connected to an interface to execute methods and process steps and takes official notice of the fact.
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to use a seismic data processing apparatus, comprising an interface and a processor connected to the interface and configured to execute the method or process steps for the benefit of providing a means to execute the method in an effective manner that would allow to perform complex computations in a faster than by the use of pen and paper. 
Regarding claim 13, Jiang further teaches wherein the generating of the simulated data, the determining of the permutation, the calculating of the auxiliary data and the updating of the structural model are repeated (see page 3 and 4 of the translation, wherein the full waveform inversion process in each iteration are required to repeat the steps).
Regarding claims 16, Jiang teaches a full-waveform inversion, FWI, method for exploring an underground formation (see abstract, first paragraph of page 2 of translation), the FWI method comprising: 
obtaining seismic data acquired over a subsurface formation and a structural model of the subsurface formation (see page 2 of the translation, where measured seismic record is disclosed); 
generating simulated data that emulates the seismic data, using the structural model (see page 2 of the translation, wherein simulation method and a model smoothing algorithm is disclosed); 
determining a permutation that optimizes correspondence between the seismic data and the simulated data using a graph space optimal transport-based misfit (see page 3 of the translation wherein OverThrust model using a full permutation of the observation mode is disclosed, see page 4 of the translation process steps 1-7, wherein a smoothing is performed); 
calculating auxiliary data by applying a portion of time shifts corresponding to the permutation, to the simulated data or to the seismic data (see page 4 on the translation wherein based on the smoothed velocity model an anticlockwise Pobs(Xr, Xs) is observed and inverse time delay to obtain inverse wavefield U(x, t, xs) is disclosed); and updating the structural model by seeking to minimize a difference between the auxiliary data and the seismic data or the simulated data, to which the portion of time shifts has not been applied (see abstract, pages 4-7 of the translation, wherein effective reduction of wavefield energy calculation and influence of reflected wave and precision improvement so as to obviously improve the whole waveform inversion is disclosed), wherein the structural model is used to exploit subterranean natural resources within the subsurface formation (see page 2 of the translation, wherein the method is capable of improving oil and gas exploration ability of seismic exploration, therefore it is implied that the model is used to exploit subterranean natural resources within the subsurface formation).
However, Jiang do not expressly or explicitly teach a non-transitory computer readable recording medium storing executable codes that when executed by a processor make the processor execute the method steps.
Examiner contends that it is well understood routine and conventional to have a processing apparatus comprising a non-transitory computer readable recording medium storing executable codes that when executed by a processor make the processor execute the method steps and takes official notice of the fact.
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to use a non-transitory computer readable recording medium storing executable codes that when executed by a processor make the processor execute the method steps for the benefit of providing a means to execute the method in an effective manner that would allow to perform complex computations in a faster than by the use of pen and paper. 
Regarding claim 20, Jiang further teaches Regarding claim 6, Jiang further teaches wherein the generating of the simulated data, the determining of the permutation, the calculating of the auxiliary data and the updating of the structural model are repeated (see page 3 and 4 of the translation, wherein the full waveform inversion process in each iteration are required to repeat the steps), and, after performing the calculating of the auxiliary data a first time, the portion of the time shifts corresponding to the permutation is applied to the simulated data, the structural model being then updated to minimize the difference between the auxiliary data and the seismic data (see abstract, pages 4-7 of the translation, wherein effective reduction of wavefield energy calculation and influence of reflected wave and precision improvement so as to obviously improve the whole waveform inversion is disclosed).
Claim(s) 2, 9, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JIANG X, CN 107894618 A (hereinafter Jiang(see machine translation) in view of Applicants Admitted Prior Art (hereinafter AAPA).
Regarding claim 2, 9 and 17, Jiang teaches the materials as applied above for their respective independent claims 1, 8 and 16. 
However, Jiang is silent as to disclosing that, for updating the structural model, the difference is minimized in a Kantorovich-Rubinstein norm.
AAPA discloses on paragraphs 0003, 0006-0007 and Figure 1 of the instant application a conventional FWI technique that iteratively improves a structural model (e.g. velocity model) where a Kantorovich Rubinstein norm in order to mitigate the requirement to start from a good initial model based on the optimal transport (OT) by using the Kantorovich-Rubinstein norm based version of OT, which allows considering seismic data directly without any transformation and obtaining encouraging results.
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed configure the system of Jiang to updating the structural model, the difference is minimized in a Kantorovich-Rubinstein norm for the benefit of providing an enhanced system that would allow for accurate and precise characterization a subterranean formation.


Allowable Subject Matter
Claims 10-12, 14-15 and 18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record cited in form PTOL-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/           Primary Examiner, Art Unit 2857